ALLOWANCE

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Victor Lin on 07/13/2022.

Claims 1-6 have been amended to:

1.	(Currently Amended) A device for protection of wastewater pumps for wet accumulation chambers, the device comprising:
	[[-]] a separation chamber provided with a discharge pipe for discharge of wastewater into a sewerage network,
	[[-]] a supply pipe, connected to the separation chamber, to supply wastewater containing solid particles into the separation chamber,
	[[-]] a reversing valve arranged between the supply pipe and the separation chamber in order to prevent reverse 
	[[-]] a bidirectional pipe, connected to the separation chamber, for connection of the separation chamber to convey , and for reverse flow of wastewater from the wet accumulation chamber through the pump and the separation chamber into the discharge pipe,
	[[-]] a first solid particles separator and a second solid particles separator, each arranged between the separation chamber and the bidirectional pipe, for retaining solid particles contained in wastewater in the separation chamber, 
	[[-]] the bidirectional pipe and the discharge pipe are arranged such 
	[[-]] the bidirectional pipe is branched, where a first branch opens into the lower part of the separation chamber and a second branch opens into an upper part of the separation chamber, such that solid particles separator and the second solid particles separatorand wherein
	formed as 

2.	(Currently Amended) The device according to Claim 1, wherein the supply pipe is connected to the separation chamber at , above the upper part of the separation chamber.

3.	(Currently Amended) The device according to Claim 2, wherein the reversing valve consists of a seat and a 

4.	(Currently Amended) The device according to Claim discharge pipe extends from the separation chamber slantwise-upwards at an angle of 30° to 70° with respect to a bottom surface of the separation chamber.

5.	(Currently Amended) The device according to Claim solid particles separator and the second solid particles separatorat least of the frame such such 

6.	(Currently Amended) The device according to Claim 5, wherein the frame is formed as .

Reasons for Allowance
Claims 1-7 are allowed in view of the Examiner’s Amendment above.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor fairly render obvious the combination(s) set forth in the independent claim. In particular the prior art does not teach a device for protection of wastewater pumps for wet accumulation chambers configured with the bidirectional pipe functionality in combination with a supply pipe that is formed as a perforated inlet trough in combination with the other claim limitations.
The closest prior art of record with respect to the overall device is that of US 5954484 (Strate) [see Fig. 1], however, the device per Strate is configured such that closing devices (36A, 36B) predominantly shut off the path towards the respective pump (26) so that wastewater can be conveyed directly into the wet accumulation chamber (30) [e.g., not via the pump], and as such, the bidirectional pipe functionality per the claimed invention differs in that wastewater can freely flow between the separation chamber and the wet accumulation chamber via the pump. To the extent that enabling bidirectional flow through a pump can be regarded as well-known and/or commonplace [e.g., such that when a pump is turned off, various piping configurations would obviously allow for some degree of reverse flow], the claimed device further includes a supply pipe that is formed as a perforated inlet trough.
The closest prior art of record with respect to the provision of providing a supply pipe (14, 8, 18) that is formed as a perforated inlet trough in a wastewater fluid handling system is that of DE 2065096 A1 (096) [see Fig. 1-3]; [e.g., observe the slots 18].
However, while the provision of providing a perforated inlet trough may be known, one skilled in the art would be dissuaded from combining the aforementioned prior art devices, since modifying the device per Strate such that the supply pipe is formed as a perforated inlet trough would go against the principles of operation of the device per Strate [e.g., providing the claimed supply pipe formed as a perforated inlet trough would conflict with the function of allowing the separation chamber(s) to fill with solid particles, and to some extent negate the purpose of having the parallel pump per Strate]. Additionally, via forming the supply pipe as a perforated inlet trough, especially due to the configuration of the supply pipe per Strate, solid particles would accumulate towards the pump supplying the wastewater to the device [e.g., as the solid particles accumulate on the upstream side of the perforated inlet trough over time], which would ultimately (or at least potentially) lead to causing a blockage that prevents the intended flow of wastewater to the device/separation chamber(s) of the device.
As such, the claimed invention may be regarded as a novel and inventive device, such that said device enables a distinct degree of control over the flow of wastewater through the device, and such that said device further enables wastewater to be filtered even in the event that the design capacity of the device is exceeded, which in turn, provides a distinct degree of protection for the wastewater pump(s) of the device [e.g., if the degree of solid particles permitted to the pump(s) is excessive/beyond capacity, the solid particles will cause damage to the pump(s) and/or reduce the operational performance of the pump(s)].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        /HUNG Q NGUYEN/Primary Examiner, Art Unit 3747